Citation Nr: 0120467	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  99-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hidradenitis 
suppurativa, status post incision and drainage of the left 
axilla and status post removal of the right axillary gland, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision granted service 
connection for hidradenitis suppurativa, status post incision 
and drainage of the left axilla and status post removal of 
the right axillary gland, and assigned a noncompensable 
evaluation from December 1997.  A December 1999 rating action 
increased the evaluation to 10 percent.  


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The veteran's hidradenitis suppurativa, status post 
incision and drainage of the left axilla and status post 
removal of the right axillary gland is manifested by pain 
at the surgery site, and intermittent flares of active 
hidradenitis suppurativa.

3. The veteran's disability is not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hidradenitis suppurativa, status post incision and 
drainage of the left axilla and status post removal of the 
right axillary gland are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes (DC) 7804, 
7806, 7819 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not cite to the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has been 
notified in the rating decision, the Statement of the Case 
and the various Supplemental Statements of the Case of what 
would be necessary, evidentiary wise, for the assignment of 
an increase in the disability evaluation.  The Statement of 
the Case and the Supplemental Statements of the Case have 
specifically indicated to the veteran the medical evidence 
that would be necessary to grant a higher rating, including 
evidence of constant exudation or itching, extensive lesions 
or marked disfigurement.  The Board therefore concludes that 
the veteran was adequately informed of the information and 
evidence needed to substantiate her claims, and the RO 
complied with VA's notification requirements.  Thus, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Throughout the pendency of this appeal, the 
veteran has cited to sources of treatment for her service-
connected disability.  The record reflects that the RO has 
requested treatment records from the identified sources; 
thus, the Board finds that the RO provided the requisite 
assistance to the veteran in obtaining the cited treatment 
records.  In fact, it appears that all such evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims folder.  

In addition, the Board remanded this case in October 2000 
specifically to obtain additional evidence and to provide an 
additional VA examination to the veteran.  The Board 
therefore concludes that VA has satisfied its duties, as set 
out in the VCAA, to notify and to assist the veteran in this 
case.  Thus, the Board finds that further development is not 
warranted and the veteran is not prejudiced by appellate 
review.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet App 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2000). 
II.  Evidence

The veteran's service medical records show that she suffered 
a boil under her left axilla on October 12, 1978 and she 
described it as painful.  On October 16, 1978 incision and 
drainage of this boil was conducted without complication.  
There was no further indication of any related condition 
while she was in service.

In December 1997, the veteran sought service connection for 
her hidradenitis suppurativa.  A VA examination conducted in 
March 1998 revealed that the veteran reported a history of 
hidradenitis suppurativa in service and that she had her 
right axillary sweat glands removed in an operation in 1990.  
She reported continuing to have problems in the left axilla 
area.  Examination showed a large surgical scar in the right 
axilla area, with multiple skin deformities of the left 
axilla compatible with prior hidradenitis.  There was no 
evidence of current infection.  The diagnosis was 
hidradenitis suppurativa.  

Based on this evidence, service connection was granted and a 
noncompensable rating was assigned.  The veteran appealed, 
seeking a compensable evaluation.

In April 1999 the veteran complained of continued pain in the 
left axilla, with no resulting loss of motion.  She underwent 
an operation at the VAMC in Biloxi, Mississippi due to 
infected hidradenitis with pain and tenderness.  The area had 
previously been incised and drained three times with no 
resolution.  The hidradenitis was dissected and there was no 
evidence of complications.  An excision of sebaceous glands 
was performed.  She was seen again in June 1999 for closure 
of the previous hidradenitis excision.  A drainage tube was 
attached and was to remain until drainage was reduced.  Her 
condition was good.

Treatment notes dated between April 1999 and June 1999 
indicate that the veteran was still suffering from 
hidradenitis suppurativa in the left axilla area and that the 
condition had not been relieved by surgery.  

In October 2000, the Board remanded the case back to the RO 
to collect any additional evidence and to schedule a second 
VA examination to determine the extent of her disability.

Treatment notes dated from April 1999 to November 2000 
indicate that the veteran was still suffering from 
hidradenitis suppurativa and that the surgery had not 
substantially improved her condition.  She continued to 
complain of pain but was not taking the Percocet that was 
prescribed for her post-surgical pain.

The veteran underwent a VA examination in November 2000.  At 
that time she continued to complain of pain and bouts of 
active hidradenitis suppurativa.  The course of the 
hidradenitis suppurativa was intermittent and she had pain, 
paresthesia and intermittent flares.  She took Tylenol for 
the pain.  The examination revealed a 10-centimeter linear 
scar on her left axilla with surrounding hyperpigmentation 
and two tender deep nodules at the periphery.  There were 
also scarring tracks visible in her inguinal creases and the 
cheeks on her face.  There was no ulceration, excoriation, or 
crusting and no systemic reinfestations.  The diagnosis was 
hidradenitis suppurativa currently without flares but 
recurring at her left axillary surgical site.

III.  Analysis

There is no Diagnostic Code in the Rating Schedule 
specifically for hidradenitis suppurativa, but there is an 
analogous code for benign skin growths.  See 38 C.F.R. § 4.20 
(2000).  Benign skin growths should be rated as scars and as 
eczema under Diagnostic Code 7806.  38 C.F.R. § 4.71a, DC 
7819.

Diagnostic Code 7804 provides a 10 percent rating for scars, 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.71a, DC 7804 (2000).  No rating higher than 10 
percent is provided for under this Diagnostic Code.  Id.

Diagnostic Code 7806 applies to ratings for eczema.  
38 C.F.R. § 4.71a, DC 7806 (2000).  Under this code, a 
noncompensable rating is assigned with slight, if any 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  Id.  A 10 percent rating is warranted 
when there is exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  Id.  A 
higher rating, of 30 percent is not warranted unless there is 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  Id.  A 50 percent rating is not warranted 
unless there is ulceration, or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  Id.

Applying these criteria to the facts at hand, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the veteran's hidradenitis suppurativa, status post incision 
and drainage of the left axilla and status post removal of 
the right axillary gland.  A 10 percent rating is the highest 
allowable under the rating for scars, superficial, tender, 
and painful on objective motion.  38 C.F.R. § 4.71a, DC 7804 
(2000).  It is not shown that the scarring is symptomatic.  
Though the veteran continues to have pain at the surgical 
site, she had pain before the surgery in the same area, and 
it is not shown to be due to the scarring.  The scarring in 
the veteran's face and axilla and inguinal regions is not 
described as disfiguring in any of the medical reports in the 
file.  Under the rating criteria for eczema, the Board finds 
that the criteria for a 30 percent or higher rating are not 
met or approximated.  The veteran has complained of pain, 
numbness and intermittently active hidradenitis suppurativa.  
This has been noted on examinations, which have not found 
significant exudation, itching, extensive lesions or 
disfigurement.  Similarly, there is no evidence of ulceration 
or extensive exfoliation or crusting, or systemic or nervous 
manifestations that would warrant a 50 percent rating.  
Therefore the veteran is entitled to a 10 percent disability 
rating under either Diagnostic Code 7804 or 7806 and no 
higher.  38 C.F.R. § 4.71a, Diagnostic Codes 7804 and 7806 
(2000).

Therefore, based on the above, the Board finds that the 
criteria for a disability rating in excess of 10 percent for 
hidradenitis suppurativa, status post incision and drainage 
of the left axilla and status post removal of the right 
axillary gland are not met.  38 C.F.R. §  4.71a, Diagnostic 
Codes (DC) 7804, 7806, 7819, (2000).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hidradenitis suppurativa, status post incision and 
drainage of the left axilla and status post removal of the 
right axillary gland is denied. 


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

